        Case 2:20-cv-00007-RMP      ECF No. 4    filed 06/02/20   PageID.23 Page 1 of 2




1
                                                                            FILED IN THE

2                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON




3                                                                  Jun 02, 2020
                                                                       SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     LAJUANE A. ROBERSON, JR.,
                                                    NO: 2:20-CV-7-RMP
8                                Petitioner,
                                                    ORDER OF DISMISSAL WITHOUT
9           v.                                      PREJUDICE

10    STATE OF WASHINGTON,

11                               Respondent.

12

13         Petitioner Lajuane A. Roberson, Jr., a prisoner at the Coyote Ridge

14   Corrections Center, presented this pro se Petition for Writ of Habeas Corpus under

15   28 U.S.C. § 2254 on January 6, 2020, without an application to proceed in forma

16   pauperis or payment of the $5.00 filing fee. ECF No. 1.

17         By Order filed April 3, 2020, the Court directed Petitioner to comply with

18   Rule 3(a), Rules Governing Section 2254 Cases in the United States District

19   Courts, by submitting a completed in forma pauperis application. ECF No. 3. In

20   the alternative, Petitioner was advised that he could pay the full $5.00 filing fee.

21   Petitioner was cautioned that his failure to do so would result in the dismissal of


     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 1
        Case 2:20-cv-00007-RMP        ECF No. 4   filed 06/02/20   PageID.24 Page 2 of 2




1    this case. Petitioner has neither paid the filing fee nor sought in forma pauperis

2    status.

3              Accordingly, IT IS ORDERED that this action is DISMISSED

4    WITHOUT PREJUDICE for failure to comply with the filing fee or in forma

5    pauperis requirements of Rule 3(a), Rules Governing Section 2254 Cases in the

6    United States District Courts.

7              IT IS SO ORDERED. The District Court Clerk is directed to enter this

8    Order, enter judgment, provide a copy to Petitioner at his last known address, and

9    close the file. The Court certifies that any appeal from this decision could not be

10   taken in good faith, and there is no basis upon which to issue a certificate of

11   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

12   appealability is therefore DENIED.

13             DATED June 2, 2020.

14                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
15                                               United States District Judge

16

17

18

19

20

21


     ORDER OF DISMISSAL WITHOUT PREJUDICE -- 2
